DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-8 and the species laminin in the reply filed on 11/2/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/2/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, & 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 & 3: Claim 2 recites the limitation “extracellular matrix proteins” whereas claim 3 recites that the “extracellular matrix proteins” comprise “integrin”. However, integrin is not a extracellular matrix protein – see the definition of integrin in Merriam-Webster - any of various glycoproteins found on cell surfaces that are involved in the adhesion of cells (such as T cells) to other cells (such as endothelial cells) or to extracellular material (such as fibronectin or laminin) and mediate various biological processes (such as phagocytosis, wound healing, and embryogenesis). 
Therefore, claims 2 & 3 are rejected as being indefinite because one of ordinary skill would not be able to ascertain the metes and bounds of the claims.
Claim 7: Claim 7 recites the limitation “prior to treatment” which renders the claim indefinite because it is unclear what “treatment” is being referred to because each step can be termed a treatment in claim 1 and one of ordinary skill in the art would not be able to ascertain the metes and bounds of the claim.
For the purpose of examination, if the glass is washed in acid prior to any step of claim 1 it would be considered to be met.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 & 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Eigler et al. (US Patent 5,077,210; hereafter ‘210) in view of Miller et al. (US PG Pub 2013/0277573; hereafter ‘573).
Claim 1: ‘210 is directed towards a method functionalizing glass coverslips (title, abstract & col. 6, line 40), comprising:
treating optical glass functionalize the substrate with hydroxyl groups (col. 7, lines 9-30);
coating the treated optical glass with a silane (col. 7, lines 20-30); and
attaching a linker to the coated and treated optical glass (col. 7, lines 30-40).
‘210 does not teach using oxygen plasma to produce the hydroxyl groups.
However, ‘573 teaches that acid treatment and oxygen plasmas to produce hydroxyl groups on surfaces (¶ 50, ‘573).
It would have been obvious to one of ordinary skill in the art at the time of filing to use oxygen plasma treatment in combination with acid treatment to product hydroxyl groups because they are art recognized alternatives which would have predictably had the desired results.
Claim 5: The silane comprises a thiol-silane (col. 5, line 6, ‘210).
Claim 6: The silane comprises 3-mercaptopropyl thrimethoxysilane (col. 5, line 6, ‘210).
Claim 7: ‘210 teaches performing multiple acid treatments (col. 7, lines 20-30) and the combination teaches replacing one of the acid treatment with oxygen plasma.
Claim 8: The substrate is an optical glass coverslip (col. 6, line 40).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘210 in view of ‘573 as applied to above, and further in view of Cregger et al. (US PG Pub 2006/0269983; hereafter ‘983).
Claim 4: The linker in ‘210 is a heterobifunctional crosslinking agent (title) based on a succinimide ester (col. 5, lines 10-30) and notes that the method is intended for immobilizing proteins (title & abstract) wherein the specific heterobifunctional crosslinking agent include SIAB (col. 5, lines 10-30).
‘210 does not teach using sulfo-SMCC as the heterobifunctional crosslinking agent.
However, ‘983, which is also directed towards modifying glass surfaces (¶ 11) with silanes (¶ 12) and heterobifunctional crosslinking agents (¶ 33) for immobilizing proteins (¶ 18) discloses that both SIAB and sulfo-SMCC are alternative suitable heterobifunctional crosslinking agents (¶ 33).
It would have been obvious to one of ordinary skill in the art at the time of filing to use sulfo-SMCC in place of SIAB during the process of ‘210 because they are art recognized alterative heterobifunctional crosslinking agent and thus would have predictably produced the same desired results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759